DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed June 24, 2021 have been fully considered but are moot in view of new ground(s) of rejection. Claims 5, 11, 12, 16 and 19 had been canceled.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 9, 10, 13 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2008/0067627) (“Boeck”) in view of Lai et al. (2015/0001592) (“Lai”), Maxim et al. (2017/0077028) (“Maxim”) and Kono et al. (5,972,756) (“Kono”).
Regarding claim 1, Boeck discloses a method for programming a one-time programmable structure arranged in a semiconductor component (Fig.1 and for example 2A-2C, please refer other embodiments along with the specification for detailed), the method comprising: producing an electrical circuit (circuit related to identification of chip or oscillator; ¶ 3, 4, 6, 28 and 29) having the one-time programmable structure (19 in Fig.1 or 71 in Fig.2A), wherein the one-time programmable structure is formed by an electrically conductive or metal line (please refer to at least ¶ 19 and 32); and severing the one-time programmable structure by using laser to the electrically conductive or metal line (please refer to at least ¶ 3 and 21) in a separating region (77 in Fig.2C and 3), wherein an electrical property of the electrical circuit or a readable chip identification number is altered by severing (please refer to ¶ 4 and 29), wherein the one-time programmable structure is arranged in a topmost metal layer situated closest to a front side of the semiconductor component with respect to other metal layers of the semiconductor component (please refer to Fig.1 and 2A-2C and at least abstract).
Boeck doesn’t disclose severing the one-time programmable structure by etching the electrically conductive or metal line; wherein etching the electrically conductive or metal line comprises using a dry etching technique or a wet etching technique; wherein an electrical property of the electrical circuit is altered by severing the one-time 
Lai discloses an example of severing an one-time programmable structure (formed by 220 221 and 222 in Fig.2A and 2B, similarly in Fig.3A, 3B, 5A-5C) by etching the electrically conductive or metal line (222); wherein etching the electrically conductive or metal line comprises using a dry etching technique or a wet etching technique (please refer to at least ¶ 25).
Maxim discloses an electrical circuit (please refer to at least ¶ 3, 4 and 7, which discloses an electrical circuit for adjusting inductance value) having the one-time programmable structure (for example, one or more of fuses F1-F3 shown in Fig.1; please refer to at least ¶ 3, 4 and 7; Note: please compare with Application’s Background section for fuses are referred to as one-time programmable structures), wherein an electrical property of the electrical circuit is altered by severing the one-time programmable structure (fuse), and wherein the electrical property is a value of an inductance of the electrical circuit (please refer to at least ¶ 3, 4 and 7 for adjusting inductance value).
Kono discloses an example of applying an isolation layer (8 in Fig.17C) on the semiconductor component (Fig.17A is a semiconductor device; column 1, line 16-18, and column 1, line 38-60) and in the separation region (region around where 6 is located in Fig.17B and where 8 is placed) after the severing (after severing of fuse 3 is shown in Fig.17C).

Regarding claim 2, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck discloses producing an etching mask (73a and/or 73b in Fig.2A) after producing the one-time programmable structure (71), wherein the etching mask has an opening (75 in Fig.2B or 83 in Fig.4A; ¶ 35 and 41) above the separating region (77).
Regarding claim 6, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck discloses the one-time programmable structure (19 in Fig.1 or 71 in Fig.2A) is a conductor track (¶ 19 and 32) which is severed (77 in Fig.2C or 3).
Regarding claim 9, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck discloses etching a passivation layer (73a and/or 73b in Fig.2A; ¶ 36) arranged above the one-time programmable structure (71 in Fig.2A), such that the one-time programmable structure is exposed (Fig.2C) for the severing.
Regarding claim 10, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck doesn’t explicitly disclose measuring an electrical parameter of the electrical circuit before the severing.
Maxim discloses producing the electrical circuit having the one-time programmable structure as explained in claim 1 above.
	However, to provide a desired electrical parameter (inductance value; please refer to at least ¶ 3, 4 and 7) of the electrical circuit, it is required to test the electrical parameter before the severing to provide a desired electrical parameter.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai and Kono with the teaching of Maxim to provide measuring an electrical parameter of the electrical circuit before the severing. The suggestion/motivation would have been to provide a desired inductance value by severing the fuses as suggested by Maxim.
Regarding claim 13, Boeck in view of Lai, Maxim and Kono is used to reject claims 1 and 10 above.
Boeck doesn’t explicitly disclose the electrical circuit has a plurality of one-time programmable structures, wherein at least one one-time programmable structure of the 
Maxim discloses an example of the electrical circuit has a plurality of one-time programmable structures (fuses F1-F3 in Fig.1), wherein at least one one-time programmable structure of the plurality of one-time programmable structures is separated based on the electrical parameter (inductance value; please refer to at least ¶ 3, 4 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai and Kono with the teaching of Maxim to provide the electrical circuit has a plurality of one-time programmable structures, wherein at least one one-time programmable structure of the plurality of one-time programmable structures is separated based on the electrical parameter. The suggestion/motivation would have been to provide a desired inductance value by severing the fuses as suggested by Maxim.
Regarding claim 27, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck discloses a first region of the one-time programmable structure (for example right side region of 71 after being severed at 77 in Fig.2C and 3) is separated from a second region of the one-time programmable structure (for example left side region of 71 after being severed at 77 in Fig.2C and 3) by an entire length of the separating region (77) based on the severing, and wherein no metal structure is provided above the entire length of the separating region (77).
Regarding claim 28, Boeck in view of Lai, Maxim and Kono is used to reject claims 1 and 27 above.
Boeck discloses at least partially removing (75 in Fig.2C and 3; 83 in Fig.4A; 75 in Fig.6) any material (73a and 73b) above the one-time programmable structure (71).
Boeck doesn’t explicitly disclose completely removing any material above the one-time programmable structure.
Maxim discloses an example of completely removing any material (34) above the one-time programmable structure (44 in Fig.5C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai and Kono with the teaching of Maxim to provide completely removing any material above the one-time programmable structure. The suggestion/motivation would have been to remove the material above the one-time programmable structure to access the one-time programmable structure. The suggestion/motivation would have been to remove any material above one-time programmable structure as taught by Maxim.
Regarding claim 29, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck discloses the semiconductor component further comprises a pad structure (pad structure, which is on both end of 71a or 71b in Fig.3), and wherein the pad structure and the one-time programmable structure (71a/71b in Fig.3) are comprised of a same metal ply (Fig.3 and 2C).
Note: Lai also discloses an example of the semiconductor component further comprises a pad structure (220 and 221 in Fig.2A and 2B), and wherein the pad 
Regarding claim 30, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck discloses generating an oscillator signal having a frequency based on the severing (¶ 6, 7 and 28).

5.	Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2008/0067627) (“Boeck”) in view of Lai et al. (2015/0001592) (“Lai”) and Maxim et al. (2017/0077028) (“Maxim”), Kono et al. (5,972,756) (“Kono”) and Ding et al. (2010/0109122) (“Ding”).
Regarding claim 3, Boeck in view of Lai, Maxim and Kono is used to reject claims 1 and 2 above.
Boeck doesn’t disclose wherein the etching mask is produced using a maskless lithography method.
Ding discloses an example of the etching mask (photoresist layer; please refer to at least ¶ 20) is produced using a maskless lithography method (please refer to at least ¶ 20).	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai, Maxim and Kono with the teaching of Ding to provide the etching mask is produced using a maskless lithography method. The suggestion/motivation would have been to insulate the fuse line from the elements of the ambience as taught by Ding’s ¶ 28. 
Regarding claim 7, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck discloses the one-time programmable structure has a thickness (thickness of 19 in Fig.1 or 71 in Fig.2A) within the separating region before the etching.
Boeck doesn’t explicitly disclose the one-time programmable structure has a thickness of at least 0.7 µm.
	Ding discloses an example of an one-time programmable structure (32 or 30 in Fig.1C) has a thickness of at least 0.7 µm (according to at least ¶ 20, the passivation layer 40 has 1 to 3 µm; and according to dimension of structure shown in Fig.1D-1F, thickness of the one-time programmable structure within the separating region would have been as claimed due to the passivation layer 40 has 1 to 3 µm). 
	Also note that as would have been recognized by one of ordinary skill in the art, selecting a particular thickness of a structure would be a mere design choice made depending upon what particular size of the fuse is required. 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai, Maxim and Kono with the teaching of Ding to provide the one-time programmable structure has a thickness of at least 0.7 µm. The suggestion/motivation would have been to provide a desired thickness of the one-time programmable structure. 
Regarding claim 8, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.
Boeck discloses the one-time programmable structure (width of 19 in Fig.1 or 71 in Fig.2A) has a width within the separating region before the etching.

	Ding discloses wherein the one-time programmable structure has a width of at least 0.5 µm and less than 50 µm (according to at least ¶ 20, the passivation layer 40 has 1 to 3 µm; and according to dimension of structure shown in Fig.1D-1F, width of the one-time programmable structure within the separation region would have been as claimed due to the passivation layer 40 has 1 to 3 µm).
Also note that as would have been recognized by one of ordinary skill in the art, selecting a particular width of a structure would be a mere design choice made depending upon what particular size of the fuse is required.	
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai, Maxim and Kono with the teaching of Ding to provide the one-time programmable structure has a width of at least 0.5 µm and less than 50 µm. The suggestion/motivation would have been to provide a desired width of the one-time programmable structure. 

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2008/0067627) (“Boeck”) in view of Lai et al. (2015/0001592) (“Lai”) and Maxim et al. (2017/0077028) (“Maxim”), Kono et al. (5,972,756) (“Kono”) and Greco (2004/0259035).
Regarding claim 4, Boeck in view of Lai, Maxim and Kono is used to reject claim 1 above.

Lai discloses using the wet etching technique for severing the one-time programmable structures (please refer to at least ¶ 25).
Greco discloses the etching for severing the one-time programmable structure (12 in Fig.1-7) comprises selectively applying an etching liquid (52 in Fig.6) above the separating region in a maskless fashion (Fig.3-7 shows 12 is etched in a separating region (at least a portion of etched region shown in Fig.7, please refer to at least ¶ 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Maxim and Kono with the teaching of Lai and Greco to provide the etching for severing comprises selectively applying an etching liquid above the separating region in a maskless fashion. The suggestion/motivation would have been to use wet or dry etching to remove the one-time programmable structure as taught by Lai and/or Greco. 

7.	Claims 14, 15, 17, 20, 22-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2008/0067627) (“Boeck”) in view of Lai et al. (2015/0001592) (“Lai”) and Kono et al. (5,972,756) (“Kono”).
Regarding claim 14, Boeck discloses a semiconductor component (Fig.1 and for example 2A-2C, please refer other embodiments along with the specification for detailed) comprising: an electrical circuit (circuit related to oscillator or identification of chip; ¶ 3, 4, 6, 28 and 29); a one-time programmable structure (19 in Fig.1 or 71 in Fig.2A) of the electrical circuit, wherein the one-time programmable structure is formed laser (please refer to at least ¶ 3 and 21), wherein a separating surface (surface of 19 in Fig.1 or 71 in Fig.2A) of the one-time programmable structure is an etched surface (please refer to region 77 in Fig.2C and 3), wherein the electrical circuit has an oscillator circuit (¶ 6 and 28), and wherein the oscillator circuit is designed to generate an oscillator signal having a frequency that is set at least by the one-time programmable structure, wherein a severed region (77) is formed based on the one-time programmable structure being severed (77 in Fig.4B).
Boeck doesn’t disclose the one-time programmable structure is severed by severing the electrically conductive or metal line using a dry etching technique or a wet etching technique; and an isolation layer arranged at least in a severed region of the one-time programmable structure.
Lai discloses an example of a one-time programmable structure (formed by 220 221 and 222 in Fig.2A and 2B, similarly in Fig.3A, 3B, 5A-5C) is severed by severing the electrically conductive or metal line (222) using a dry etching technique or a wet etching technique (please refer to at least ¶ 25). 
Kono discloses an isolation layer (8 in Fig.17C) arranged at least in a severed region (region around where 6 is located in Fig.17B and 8 is filled) of the one-time programmable structure (3), wherein the severed region is formed based on the one-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck with the teaching of Lai and Kono to provide the one-time programmable structure is severed by severing the electrically conductive or metal line using a dry etching technique or a wet etching technique; and an isolation layer arranged at least in a severed region of the one-time programmable structure, wherein the severed region is formed based on the one-time programmable structure being severed. The suggestion/motivation would have been to use wet or dry etching to remove the one-time programmable structure as taught by Lai and provide an isolation layer after the severing to protect the semiconductor device as taught by Kono.
Regarding claim 15, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck discloses an insulating layer (layer where in between 67a and 67b in Fig.4B) arranged below the one-time programmable structure (71) has a trench or a mesa in the severed region (77 in Fig.4B).
Regarding claim 17, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck discloses at least one part of the electrical circuit (for example 63 in Fig. 2C) is arranged vertically between the one-time programmable structure and a semiconductor substrate (53) of the semiconductor component.
Regarding claim 20, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck discloses a radio-frequency component comprising the semiconductor component (¶ 7), wherein the radio-frequency component is designed to emit a radio-frequency signal based on the oscillator signal (¶ 7).
Regarding claim 22, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck discloses an etching mask (73b and/or 73a in Fig.2B, 2C, 4A, 4B, 5A or 5B) that has an opening (75 or 83) above a separating surface (surface of 19 in Fig.1 or 71 in Fig.2A) of the one-time programmable structure.
Regarding claim 23, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck discloses a passivation layer (73b and/or 73a in Fig.2B, 2C, 4A, 4B, 5A or 5B) arranged above the one-time programmable structure, such that the one-time programmable structure is exposed (75 or 83) for severing.
Regarding claim 24, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck discloses a first region of the one-time programmable structure (for example right side region of 71 after being severed at 77 in Fig.2C and 3) is separated from a second region of the one-time programmable structure (for example left side region of 71 after being severed at 77 in Fig.2C and 3) by an entire length of the severed region (77) based on the severing, and wherein no metal structure is provided above the entire length of the severed region (77).
Regarding claim 26, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck discloses a pad structure (pad structure, which is on both end of 71a or 71b in Fig.3), and wherein the pad structure and the one-time programmable structure (71a/71b in Fig.3) are comprised of a same metal ply (Fig.3 and 2C).
Note: Lai also discloses an example of the semiconductor component further comprises a pad structure (220 and 221 in Fig.2A and 2B), and wherein the pad structure and the one-time programmable structure (222) are comprised of a same metal ply (Fig.2A and 2B; ¶ 20).

8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2008/0067627) (“Boeck”) in view of Lai et al. (2015/0001592) (“Lai”), Kono et al. (5,972,756) (“Kono”), Komurasaki et al. (7,202,754) (“Komurasaki”) and Lin (2009/0021318).
Regarding claim 18, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck discloses the electrical circuit (circuit related to oscillator; ¶ 3, 4, 6, 28 and 29) as explained in claim 14 above.
Boeck doesn’t explicitly disclose the electrical circuit is designed to detect whether the one-time programmable structure is severed.
	Komurasaki discloses an example of an electrical circuit (Fig.1); and wherein the electrical circuit has an oscillator circuit (Fig.1), wherein the oscillator circuit is designed to generate an oscillator signal (OUT and/or OUTB) having a frequency that is set at a switch formed by a transistor (one of switch S1-S3 in Fig.4 (transistor 10 in Fig.3 is also be able to use in place one of the switch S1-S3) is used to set the frequency of the oscillator circuit shown in Fig.1).
Lin discloses an example of an electrical circuit is designed to detect whether an inductance value is changed (at least according to ¶ 9, 35, 38 and 42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai and Kono with the teaching of Komurasaki and Lin to provide the electrical circuit is designed to detect whether the one-time programmable structure is severed. The suggestion/motivation would have been to detect the function of the one-time programmable structure. 

9.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2008/0067627) (“Boeck”) in view of Lai et al. (2015/0001592) (“Lai”), Kono et al. (5,972,756) (“Kono”), Komurasaki et al. (7,202,754) (“Komurasaki”) and Maxim et al. (2017/0077028) (“Maxim”). 
Regarding claim 21, Boeck in view of Lai and Kono is used to reject claim 14 above.
Boeck doesn’t explicitly disclose the electrical circuit has a plurality of one-time programmable structures, wherein at least one one-time programmable structure of the plurality of one-time programmable structures is separated based on an electrical parameter of the electrical circuit.

Maxim discloses the electrical circuit has a plurality of one-time programmable structures (fuses F1-F3 in Fig.1), wherein at least one one-time programmable structure of the plurality of one-time programmable structures is separated based on the electrical parameter (inductance value; please refer to at least ¶ 3, 4 and 7) of the electrical circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai and Kono with the teaching of Komurasaki and Maxim to provide the electrical circuit has a plurality of one-time programmable structures, wherein at least one one-time programmable structure of the plurality of one-time programmable structures is separated based on an electrical parameter of the electrical circuit. The suggestion/motivation would have been to adjust the frequency of the oscillator circuit using a plurality of one-time programmable structures as taught by Komurasaki and Maxim.

10.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2008/0067627) (“Boeck”) in view of Lai et al. (2015/0001592) (“Lai”), Kono et al. (5,972,756) (“Kono”) and Maxim et al. (2017/0077028) (“Maxim”). 
Regarding claim 25, Boeck in view of and Lai and Kono is used to reject claims 14 and 24 above.
at least partially removed (75 in Fig.2C and 3; 83 in Fig.4A; 75 in Fig.6) any material (73a and 73b) above the one-time programmable structure (71).
Boeck doesn’t explicitly disclose any material above the one-time programmable structure is completely removed.
Maxim discloses an example of any material (34) above the one-time programmable structure (44 in Fig.5C) is completely removed.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai and Kono with the teaching of Maxim to provide completely removing any material above the one-time programmable structure. The suggestion/motivation would have been to remove the material above the one-time programmable structure to access the one-time programmable structure. The suggestion/motivation would have been to remove any material above one-time programmable structure as taught by Maxim.

11.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Boeck et al. (2008/0067627) (“Boeck”) in view of Lai et al. (2015/0001592) (“Lai”), Kono et al. (5,972,756) (“Kono”) and Ding et al. (2010/0109122) (“Ding”).
Regarding claim 31, Boeck in view of Lai, Maxim and Kono is used to reject claim 14 above.
Boeck discloses the one-time programmable structure has a thickness (thickness of 19 in Fig.1 or 71 in Fig.2A) within the severed region before the severing.

	Ding discloses an example of an one-time programmable structure (32 or 30 in Fig.1C) has a thickness of at least 0.7 µm (according to at least ¶ 20, the passivation layer 40 has 1 to 3 µm; and according to dimension of structure shown in Fig.1D-1F, thickness of the one-time programmable structure within the separating region would have been as claimed due to the passivation layer 40 has 1 to 3 µm). 
	Also note that as would have been recognized by one of ordinary skill in the art, selecting a particular thickness of a structure would be a mere design choice made depending upon what particular size of the fuse is required. 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Boeck in view of Lai and Kono with the teaching of Ding to provide the one-time programmable structure has a thickness of at least 0.7 µm. The suggestion/motivation would have been to provide a desired thickness of the one-time programmable structure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/Richard Tan/Primary Examiner 2849